PEARSON, Judge.
The appellee has filed its motion to strike the brief of the appellant and has filed a motion to dismiss this appeal. The ground for each motion is that appellant’s brief does not include an appendix. It is agreed by counsel that the record-on-appeal consists of less than 75 pages, and that the appeal is upon the original record. Florida Appellate Rule 3.7(j), 31 F.S.A., provides: “Appendices may be omitted if the record-on-appeal consists of a certified transcript or stipulated statement of 75 pages or less.” Appellee urges that this rule does not apply because the appeal is upon the original record. The motion to strike the brief and the motion to dismiss are denied.
We find no logical basis for a requirement that an appendix be filed when the record-on-appeal is less than 75 pages. It is apparent that while rule 3.7(j) does not include a direct reference to an appeal on an original record of less than 75 pages, the purpose of the rule is to save the time of the court where the appendix will be a duplication of readily accessible material. In addition the rule should not be construed to require an unnecessary expense to the litigant. We will therefore decline to strike the brief or dismiss the appeal under these circumstances.
CARROLL, CHAS., C. J., and HORTON, J., concur.